Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  133268 	                                                                                            Michael F. Cavanagh
  & (10)                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 133268     

                                                                   COA: 275490      

                                                                   Wayne CC: 05-007457-01

  TYRONE ANDREW JACKSON,

           Defendant-Appellant.                   

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2007
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand to the trial court is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2007                        _________________________________________
         l0521                                                                Clerk